Exhibit 10.1

TRANSENTERIX, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated as of [Date
of Agreement] (the “Date of Grant”), is made by TransEnterix, Inc., a Delaware
corporation (the “Company”), to [Participant] (the “Participant”).

RECITALS

The Amended and Restated 2007 Incentive Compensation Plan of the Company (the
“Plan”) provides for the issuance of equity awards to “Eligible Employees” of
the Company, and the Participant is an Eligible Employee under the Plan.

The Board of Directors has determined that it is in the best interests of the
Company and its stockholders to grant the restricted stock unit award provided
for herein to the Participant pursuant to the terms set forth herein as an
incentive for the Participant to contribute to the Company’s future success and
prosperity.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Award of the Restricted Stock Units.

(a) The Company hereby grants to the Participant [Number of RSUs] restricted
stock units (“Restricted Stock Units”), representing the right to receive an
equal number of shares of common stock of the Company (the “Shares”), upon the
lapse of forfeiture restrictions (“vesting”) of some or all of such Restricted
Stock Units, subject to the terms and conditions set forth in this Agreement.

(b) The Restricted Stock Units are awarded to the Participant as a Deferred
Stock Award under the Plan, and are subject to the terms and conditions set
forth in the Plan, including the discretion of the Committee under the Plan,
subject to any specific provisions set forth in this Agreement. A copy of the
Plan is attached to this Agreement and made a part hereof. Capitalized terms not
defined in this Agreement shall have the meanings set forth in the Plan.

(c) Upon vesting of the Restricted Stock Units, the Restricted Stock Units will
be settled by a delivery of Shares. No dividend equivalents are authorized as
part of the award of these Restricted Stock Units.

(d) Prior to vesting of the Restricted Stock Units pursuant to Sections 2 or 3
of this Agreement: (i) the Participant shall not be treated as a stockholder as
to Shares issuable to the Participant with respect to such Restricted Stock
Units, and shall only have a contractual right to receive such Shares following
such vesting, unsecured by any assets of the Company or its Subsidiaries;
(ii) the Participant shall not be permitted to vote the Restricted Stock Units
or the Shares issuable with respect to such Restricted Stock Units; and
(iii) the Participant’s right to receive such Shares following vesting of the
Restricted Stock Units shall be subject to the adjustment provisions set forth
in Section 10(c) of the Plan. The Restricted Stock Units shall be subject to all
of the restrictions hereinafter set forth.



--------------------------------------------------------------------------------

2. Vesting.

(a) Except as otherwise provided in this Section 2 and in Section 3 hereof, the
Restricted Stock Units shall vest in accordance with the following schedule:
(i) one-third of the Restricted Stock Units (RSU Vest 1) shall vest on [First
Vesting Date]; (ii) one-third of the Restricted Stock Units (RSU Vest 2) shall
vest on [Second Vesting Date]; and (iii) the final one-third of the Restricted
Stock Units (RSU Vest 3) shall vest on [Third Vesting Date].

(b) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, until the restrictions set forth in this Section 2 have lapsed, the
Restricted Stock Units may not be transferred, assigned or otherwise encumbered
other than in accordance with the applicable provisions of Section 6 hereof.

3. Change in Control. The provisions of Article 9 of the Plan shall apply to the
Restricted Stock Units under this Agreement.

4. Issuance of Certificates. Following the applicable vesting date with respect
to the Restricted Stock Units, and subject to the terms and conditions of the
Plan, the Company will issue a stock certificate for the Shares issuable with
respect to such vested Restricted Stock Units, net of any Shares withheld by the
Company to satisfy the payment of taxes as described in Section 7 herein. Such
issuance shall take place as soon as practicable following the applicable
vesting date (but in no event later than two and one-half months following the
end of the calendar year in which the vesting date occurs). The certificates
representing the Shares issued in respect of the Restricted Stock Units shall be
subject to such stop transfer orders and other restrictions as the Committee may
determine is required by the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, any applicable federal or state laws and the Company’s Certificate
of Incorporation and Bylaws, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.

5. No Right to Continued Employment. Neither the Plan nor this Agreement shall
confer on the Participant any right to be retained, in any position, as an
employee, consultant or director of the Company.

6. Transferability.

(a) The Restricted Stock Units are not transferable and may not be sold,
assigned, transferred, disposed of, pledged or otherwise encumbered by the
Participant, other than by will or the laws of descent and distribution. Upon
such transfer (by will or the laws of descent and distribution), such transferee
in interest shall take the rights granted herein subject to all the terms and
conditions hereof.

(b) Subject to Section 6(a) hereof, in order to comply with any applicable
securities laws, the Participant agrees that the Shares issued to the
Participant with respect to vested Restricted Stock Units shall only be sold by
the Participant following registration of such Shares under the Securities Act
of 1933, as amended, or pursuant to an exemption therefrom.

7. Withholding. The Participant shall pay to the Company promptly upon request,
and in any event at the time the Participant recognizes taxable income in
respect of the Restricted Stock Units, an amount equal to the federal, state or
local taxes the Company determines it is required to withhold with respect to
the Restricted Stock Units. Such payment shall be made in the form of cash,
Shares already owned for at least six months, having the Company withhold from
the Shares which would otherwise be delivered to

 

2



--------------------------------------------------------------------------------

the Participant hereunder Shares with a Fair Market Value sufficient to satisfy
the minimum withholding required with respect thereto to the extent permitted by
the Company, or in a combination of such methods, as irrevocably elected by the
Participant prior to the applicable tax due date with respect to such Restricted
Stock Units. The net settlement of the Shares underlying the vested Restricted
Stock Units and the delivery of Shares previously owned are hereby specifically
authorized alternatives for the satisfaction of the foregoing withholding
obligation.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof.

9. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, except as otherwise provided
in Section 12 of this Agreement regarding permitted unilateral action by the
Committee or in Section 10(e) of the Plan related to amendments or alterations
that do not adversely affect the rights of the Participant in this Award.

10. Administration. This Agreement shall at all times be interpreted in
accordance with the terms and conditions of the Plan as if set forth herein. The
Committee shall have sole and complete discretion under this Agreement with
respect to all matters reserved to it by the Plan and decisions of the Committee
with respect thereto and this Agreement shall be final and binding upon the
Participant and the Company. In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of this Agreement
shall control. The Committee has the authority and discretion to determine any
questions which arise in connection with the award of the Restricted Share Units
hereunder.

11. Compliance with Code Section 409A. It is the intention of the Company and
Participant that this Agreement not result in an unfavorable tax consequences to
Participant under Code Section 409A. Accordingly, Participant consents to any
amendment of this Agreement as the Company may reasonably make in furtherance of
such intention, and the Company shall make available to the Participant a copy
of such amendment. Any such amendments shall be made in a manner that preserves
to the maximum extent possible the intended benefits to Participant. This
paragraph does not create an obligation on the part of Company to modify this
Agreement and does not guarantee that the amounts or benefits owed under the
Agreement will not be subject to interest and penalties under Code Section 409A.

12. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Restricted Stock Units and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Award, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing. The Participant
agrees, upon demand of the Company or the Committee, to do all acts and execute,
deliver and perform all additional documents, instruments and agreements which
may be reasonably required by the Company or the Committee, as the case may be,
to implement the provisions and purposes of this Agreement.

13. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Participant, to the Participant’s address as
shown in the records of the Company or to such other address as may be
designated in writing (or by such other method approved by the Company) by
either party.

14. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of the Agreement shall be severable
and enforceable to the extent permitted by law.

[Signatures on the following page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant hereby execute this
Agreement.

 

TRANSENTERIX, INC. By:

 

Name: Joseph P. Slattery Title: EVP and CFO Date: February 4, 2015 Accepted: By:

 

Participant Name: [Participant] Date:

 

4